[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
J.H. Hazelwood was convicted of violating the prohibition law, and he appeals. Affirmed.
This is an appeal from a judgment of conviction for violation of the prohibition statute. There is no bill of exceptions incorporated in the transcript, and the appeal comes here on the record proper.
We have repeatedly held that written requests to charge, refused to appellant, cannot be reviewed, in the absence of a bill of exceptions. — Clark's Case, 14 Ala. App. 633,72 So. 291; Dorough's Case, 14 Ala. App. 110, 72 So. 208;Mitchell's Case, 14 Ala. App. 71 South. 982; Clay's Case,14 Ala. 665, 71 So. 982. For the same reason, we cannot review appellant's motion for a new trial, now authorized in criminal cases by Acts 1915, P. 722. — Mitchell's Case, infra,72 So. 507; Amos Smith's Case, infra, 73 So. 824.
The proceedings and judgment entry, as disclosed by the record proper, appear in all things to be regular, and the judgment below is accordingly affirmed.
Affirmed. *Page 482